Per Curiam.
A petition for re-argument of the above cause has been filed urging that this court fell into error, because having found that certain evidence as to ventilation of the room in which the infant plaintiff was put to work was irrelevant, nevertheless, such evidence was found to be harmless and because the verdict of the plaintiff Anthony T'ocsani, the father of the infant, is not sustainable under Hetzel v. Wasson Piston Ring Co., 89 N. J. L. 205.
The application for re-argument is denied because in the opinion of this court discharging the rule to show cause it was not held that the testimony respecting ventilation was irrelevant and because the verdict of the plaintiff Anthony Toseani cannot be attacked — because nowhere before or at the trial was it urged that a recovery could not be had because of the reasons urged upon the argument of the rule to show cause based upon Hetzel v. Wasson Piston Ring Co., supra.